 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVOOD KHADEMI,                                   No. 2:19-cv-1603 AC P
12                       Petitioner,
13           v.                                         ORDER
14    PLACER COUNTY SUPERIOR COURT,
15                       Respondent.
16

17          Petitioner is a pretrial detainee proceeding pro se. On August 26, 2019, he was ordered to

18   file a completed in forma pauperis application or pay the filing fee and was cautioned that failure

19   to do so would result in a recommendation that this action be dismissed. ECF No. 3. Petitioner

20   responded to the order by arguing that he was not required to complete an application to proceed

21   in forma pauperis because he had been granted in forma pauperis status in other cases. ECF No.

22   4. The court advised petitioner that he was still required to submit an application in this case, and

23   gave him thirty days to do so. ECF No. 5. The thirty-day period has now expired, and petitioner

24   has not submitted an application to proceed in forma pauperis. Petitioner will be given one final

25   opportunity to submit an application to proceed in forma pauperis. Failure to comply with this

26   order will result in a recommendation that the petition be dismissed.

27          Accordingly, IT IS HEREBY ORDERED that:

28          1. Within twenty-one days of the service of this order, petitioner must submit an
                                                        1
 1   application to proceed in forma pauperis. Failure to comply with this order will result in a
 2   recommendation that this action be dismissed.
 3          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 4   Forma Pauperis By a Prisoner.
 5   DATED: October 21, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
